Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly submitted claims 16-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim set filed 05/26/2022  (“Invention II”), drawn to at least to “a video decoding method comprising: identifying two or more subpictures from a picture; obtaining, from a sequence parameter set, first in-loop filtering information for a first picture among the two or more subpictures, the first in-loop filtering information indicating whether performing in-loop filtering across boundaries of the first subpicture is allowed; obtaining, from the sequence parameter set, second in-loop filtering information for a second subpicture among the two or more subpictures, the second in-loop filtering information indicating whether performing in-loop filtering across boundaries of the second subpicture is allowed; obtaining a first network abstraction layer (NAL) unit type for the second subpicture from a first NAL unit bitstream, and a second NAL unit type for the second subpicture from a second NAL unit bitstream, wherein the first NAL unit type for the first subpicture indicates an instantaneous decoding refresh (IDR) subpicture picture type, and the second NAL unit type for the second subpicture indicates a non-IDR subpicture type associated with the first subpicture in the IDR subpicture type; and based on the first in-loop filtering information indicating that the performing of the in-loop filtering across the boundaries of the first subpicture is allowed and the second in-loop filtering information indicating that the performing of the in-loop filtering across the boundaries of the second subpicture is allowed, performing in-loop filtering on pixels located at a boundary between the first subpicture and the second subpicture, wherein the IDR subpicture type indicates a type of a picture which is decodable without using of inter prediction” and previous claim set filed on 04/07/2021 (“Invention I”), drawn to at least “determining whether or not to perform history-based motion vector prediction for inter-prediction of a current block, based on a location of the current block in a tile including a plurality of largest coding units; when it is determined to perform the history-based motion vector prediction on the current block, generating a motion information candidate list including history-based motion vector candidates; determining a motion vector of the current block by using a motion vector predictor determined from the motion information candidate list; and reconstructing the current block by using the motion vector of the current block”. 
Invention II is independent from Invention II because the video decoding method as outlined in  the claim set filed 05/26/2022 (“Invention II”) does not require determining whether or not to perform history-based motion vector prediction for inter-prediction of a current block, based on a location of the current block in a tile including a plurality of largest coding units; when it is determined to perform the history-based motion vector prediction on the current block, generating a motion information candidate list including history-based motion vector candidates; determining a motion vector of the current block by using a motion vector prediction determined from the motion information candidate list; and reconstruction the current block by using the motion vector of the current block” as required by the originally filed claim set of 04/07/2021 (“Invention I”). In other words, Invention II has a materially different design, mode of operation and effect than Invention I. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR1.142 (b) and MPEP§821.03.
The amendment filed on 05/23/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims are directed towards a different invention. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486